I am unable to concur in the opinion of the majority in this case.
Under our present economic and judicial system, two propositions seem fully established: (1) In the absence of fraud, duress, or some provision rendering it invalid on grounds of public policy, a contract entered into by parties competent to make an agreement is binding upon all parties thereto; and (2) a contract not contrary to some rule of public policy, may, when its terms are understood, be affirmed and ratified, even though the same, in the first instance, might have been repudiated.
Here, as I view the case, we have a written agreement signed by parties capable of entering into the same and at a time when they had complete understanding of its terms; and whatever may be said in favor of a misunderstanding at that time fails because of the subsequent ratification of the release when there can be no question that its full import was understood by the parties who now seek to repudiate the same.
We have the majority opinion which holds, in effect, that Carroll knew he was signing a complete release, and that there was no representation that the payment made was partial only; and which makes no attempt to explain the subsequent ratification of the release. Of course, the purchase of the automobile is unimportant. It was the collection and use for any purpose of the check of $552.15 that operated as a ratification.
But it is said that duress was exercised in procuring the execution of the contract and that this original vice outweighs every other consideration and renders the agreement unenforceable, notwithstanding the subsequent conduct of the parties in ratifying the same.
When we analyze the charge of duress, we find that *Page 226 
its alleged existence lies in the fact that a funeral director was refusing to release for burial the body of the plaintiff's child, unless a sum of money was paid or secured; and the defendant is charged with participation in or taking advantage of this indefensible conduct. There is no evidence of this participation unless it be that, at the time the agreement of settlement was made and the release executed, the defendant may have known and probably did know that the funeral director had demanded payment of or security for his charge before the body of the child would be released. Up to this time, as shown by undisputed evidence, the defendant understood that the funeral had been arranged for and that the matter of settlement had been postponed until after the funeral. While the defendant, through the insurance adjuster, Haddox, may have been overzealous in seeking a settlement at one stage of the negotiations, it clearly appears that the final steps leading to the settlement were initiated by Carroll, the father of the child and the defendant merely responded to his request to further negotiate, and at a time when it does not appear, unless by inference, that he had any knowledge of the demands of the funeral director, had had no communication with him and was not even acquainted with him. I do not believe the evidence, or any reasonable inference therefrom, furnishes sufficient basis for the holding that the defendant participated in or is chargeable with the alleged duress on the part of the funeral director. The majority opinion says that the evidence necessary to overcome the release must be clear and convincing.
The mandate of this Court is final and conclusive on all matters coming before it, except such as may involve some phase of the federal constitution or statutes enacted thereunder. Power such as this carries with it responsibilities and the greater the power, the greater the responsibility. Subject only to self-imposed restraint, this Court may infer what it chooses from any state of facts. If, through inferences arising from a situation such as *Page 227 
that developed in this case, we waive aside as inapplicable the well established principles above referred to, we can do so, without direct proof, in any case where it is felt that there has been improper or oppressive conduct, unhampered by rules of law which the wisdom of the centuries has shown to be necessary in the affairs of man.
I would reverse the judgment of the court below, set aside the verdict and remand the case for a new trial. Judge Hatcher joins in this dissent.